Citation Nr: 0935136	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
January 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.

Historically, the Board notes that in a July 2003 rating 
decision, the RO granted service connection for Piriformis 
Syndrome with disc disease.  A 20 percent rating was 
assigned, effective February 7, 2002.  This evaluation 
encompassed the right sciatica.  However, in the January 2007 
rating on appeal, the RO increased the rating for 
degenerative disc disease of the thoracolumbar spine 
(previously characterized as Piriformis Syndrome) to 40 
percent, effective June 25, 2006 (the date the claim for 
increase was received), and assigned a separate 10 percent 
rating for right sciatica.  The Veteran appealed the initial 
rating assigned for the right sciatica.

In December 2008, a Travel Board hearing before the 
undersigned Acting Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's right sciatica is manifested by moderate 
incomplete paralysis of the right sciatic nerve; there is no 
evidence of moderately severe incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
higher, for right sciatica have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8620, 8720 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in August 2006 and May 2008, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Additionally, the May 2008 notice letter informed the 
Veteran as to disability ratings and effective dates.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for the separate 
condition of right sciatica.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
exam reports, and private treatment records.  Also of record 
and considered in connection with the appeal are written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's right sciatica is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).  Under that code, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating is warranted for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating is warranted for 
moderately severe incomplete paralysis of the sciatic nerve.  
A 60 percent rating is warranted for severe incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy.  
An 80 percent rating is warranted for complete paralysis of 
the sciatic nerve, such that the foot dangles and drops, 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  

The Board notes that Diagnostic Codes 8620 and 8720, which 
rate neuritis and neuralgia, respectively, will also be 
considered.  According to 38 C.F.R. § 4.123, peripheral 
neuritis, which is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain (at times 
excruciating) is to be rated on the scale provided for injury 
of the nerve involved (here, the sciatic nerve), with a 
maximum equal to severe incomplete paralysis.  In the instant 
case, that would be a 60 percent rating for severe incomplete 
paralysis of the sciatic nerve.  

According to 38 C.F.R. § 4.124, peripheral neuralgia, which 
is characterized (usually) by a dull and intermittent pain, 
of typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  In the instant case, that would be a 
20 percent rating for moderate incomplete paralysis of the 
sciatic nerve.

The medical evidence of record includes a September 2005 
private treatment record which notes a history of sciatic 
pain since the Veteran strained his buttocks while offloading 
a truck.  Since that time he has had excruciating pain in the 
buttocks, radiating into the right leg.  The pain is 
associated with numbness and tingling.  On examination, deep 
tendon reflexes were symmetric at the patella and Achilles 
bilaterally.  Gait was slightly antalgic.  There was normal 
strength at the knee and the hip.  On sensory testing there 
was no evidence of numbness.  

A June 2006 VA chiropractic consult notes that the Veteran 
complained of lower back pain with right hip pain and right 
postero-lateral radiculitis to the foot since May 2006.  He 
denied trauma.  The pain was described as constant, burning, 
numbness, pins and needles, stabbing, dull, shooting, and 
throbbing.  The pain radiates into the thigh, leg, and foot.  
It was described as 10/10 in terms of intensity.  The pain 
affects sleep and nothing relieves it.  

A June 2006 VA treatment record notes that the Veteran has a 
history of right knee pain, which was operated on in March 
2005 by VA in order to repair a torn medial collateral.  It 
was noted that in July 2005 the Veteran was moving furniture 
off of a truck when he felt acute pain in his knee.  Now his 
knee gives out on him.  It was also noted that the sciatica 
he had been suffering had resolved subsequent to the knee 
surgery, but that it had returned subsequent to the most 
recent knee injury.  

An August 2006 VA chiropractic treatment record reflects 
right lower extremity pain.  The pain was characterized as 
8/10 in terms of intensity.  Sciatica to the foot was 
described.  It was noted that the Veteran was making fair 
progress.  Exercises and rest were prescribed, along with 
ice, increased water intake, and getting out of bed properly.  

An August 2006 private medical record notes that the Veteran 
was seen for right knee pain.  It was noted that while moving 
furniture in July 2005 he twisted his knee, reinjuring it.  
Since that time, he reported pain in his right knee, which he 
indicated was causing his sciatica to flare up.  

A November 2006 VA examination  report notes that the Veteran 
twisted his right low back, hip, and knee, and has had right 
leg pain ever since.  The pain follows a sciatic 
distribution.  Sensory examination revealed that vibration, 
light touch, and position sense of the lower extremities were 
normal.  The Veteran described numbness on the antero-lateral 
side of his right upper calf since the right knee surgery.  
Reflexes for the right lower extremity were normal.  The 
examiner noted that the polyradiculitis affecting the right 
L5-S1 roots results in right leg pain.  The examiner stated 
that it moderately affects the Veteran's chores, shopping, 
traveling, bathing, and dressing.  It was also noted to 
severely affect exercise and recreation.  It prevents him 
from participating in sports.  Effects on feeding and 
toileting are mild and there is no effect on grooming.  The 
examiner noted that the Veteran does not receive treatment 
for the right sciatica.  It is stable and it is not a 
peripheral nerve issue.  Instead, it stems from his low back 
as a right L5-S1 polyradiculitis.  

Peripheral nerve symptoms included weakness, stiffness, 
numbness, paresthesias, dysesthesias, pain, and painful 
burning and tingling.  These symptoms affect the area from 
the low back into the right buttock, down the back of the 
right thigh to the postero-lateral aspect of the calf, into 
the sole of the root, radiating toward the great toe.  The 
examiner opined that the Veteran's functional status and 
pains are also impacted by his service-connected knee 
condition, making it difficult to assign culpability of 
functional impairment to one or the other.  Muscle strength 
of the quadriceps was 4/5, but the examiner attributed this 
weakness to the knee condition more so than to any neurologic 
condition.  Muscle strength was normal for the right 
hamstrings, gastrocnemius, anterior tibialis, and extensor 
hallicus longus.  There was decreased pain, but normal light 
touch and position sense sensory exam at the L5-S1 
dermatomes.  Lower extremity reflexes were normal.  The 
examiner noted that there was none of the following:  muscle 
atrophy; abnormal muscle tone or bulk; or tremors, tics, or 
other abnormal movements.  The examiner also noted that the 
nerve disorder does not affect the function of any joint.  
The Veteran's gait was noted to be heavily antalgic due to 
problems with his low back and knees.  The examiner 
summarized that there is no paralysis of the sciatic nerve, 
but there is neuritis and neuralgia.  The examiner opined 
that the right leg pain is more intense and problematic than 
the low back pain.  

An October 2007 private medical record notes complaints of 
pain down both legs.  The pain was initially on the right 
only; it is now also on the left.  The pain goes down to his 
calf.  It was noted to have begun in May 2006.  The Veteran 
noted some weakness in the right foot.  The pain is in the 
sciatic distribution, involving mostly S1 distribution pain; 
but, there is also L5 distribution pain.  The Veteran 
described numbness in his penis but not in the perineal area.  
He has had physical therapy and chiropractic treatment.  Gait 
was normal.  He had some weakness on dorsiflexion of his 
right foot.  There was no wasting or involuntary movement.  
Muscle tone was normal.  There was normal strength in knee 
flexion and extension, foot plantar flexion, and hip flexion.  
There was pain in the sciatic notch but not in the popliteal 
fossa over the peroneal nerve.  There was no lower extremity 
or calf tenderness.  The impression was L4-5 central disk 
rupture affecting both sides.  In October 2007 the Veteran 
underwent an L4-5 diskectomy.  

A January 2008 VA examination report notes that muscle 
strength was 4/5 for hip flexion, hip extension, knee 
extension, ankle dorsiflexion and plantar flexion, and great 
toe extension, bilaterally.  Muscle tone was normal.  Muscle 
strength on the right was 4/5 for hip flexion, hip extension, 
knee extension, ankle dorsiflexion, ankle plantar flexion, 
and great toe extension.  Sensory exam (vibration, pain 
(pinprick), light touch, and position sense) was normal for 
the lower extremities.  There were no locations of abnormal 
sensation.  Reflexes were normal for knee jerk, ankle jerk, 
and plantar flexion.  The examiner noted moderate effect of 
thoracolumbar spine degenerative joint disease on chores and 
shopping, with severe effect on exercise, sports and 
recreation.

At the December 2008 Travel Board hearing before the 
undersigned, the Veteran testified that his right sciatic 
pain is consistently 7/10 in severity.  He takes Flexeril.  
He suffers from muscle spasms in his right thigh, calf, and 
foot.  He said that the pain is so great that he is unable to 
stand long enough to take a shower.  He said that he has 
constant pain and on a good day he can only walk about a 
quarter of a mile before he starts developing spasms in his 
hamstring and calf, as well as pain associated with his knee 
and ankle injuries.  He cannot stand for more than 45 minutes 
without his leg going numb.  He has constant, daily numbness 
of his right toes.  He also does not feel temperature in that 
he can walk outside in cold weather and not feel the cold on 
his legs.  The Veteran described wanting to be active and 
wanting to coach and play sports with his son.  However, he 
is not able to do so.

In reviewing the evidence of record, the Board finds that the 
Veteran meets the criteria for a higher, 20 percent rating 
for his right sciatica.  The evidence shows that his right 
sciatica generally has a moderate effect on his activities of 
daily living.  The November 2006 VA examiner opined that due 
to the Veteran's service-connected right knee disability, it 
is difficult to ascertain which functional impairments are 
from which disability.  However, the examiner did state that 
the sciatica is more problematic than the Veteran's 
degenerative disc disease.  Notably, it severely affects 
exercise and recreation, and it prevents him from 
participating in sports.  The medical evidence reflects 
symptoms of weakness, stiffness, numbness, paresthesias, 
dysesthesias, pain, and painful burning and tingling which 
moderately affect the Veteran's life.  In sum, the Board 
finds that the evidence shows moderate incomplete paralysis 
of the sciatic nerve; therefore, the criteria for a 20 
percent rating have been met.

However, a higher, 40 percent rating is not warranted.  In 
this regard, there is no medical evidence of moderately 
severe incomplete paralysis of the sciatic nerve.  For 
example, muscle strength has consistently been full or near 
full, sensory exam has been normal, and reflexes have been 
normal.  Although the evidence shows that the right sciatica 
severely affects exercise and recreation, the medical 
evidence does not show that it is more than moderately 
disabling in most aspects of the Veteran's activities of 
daily living.  Therefore, a 40 percent rating is not in 
order.

At no time during the appeal period has the Veteran's 
service-connected right sciatica been manifested by greater 
disability than contemplated by the currently assigned rating 
under the designated diagnostic code.  Accordingly, staged 
ratings are not in order and the assigned rating is 
appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.


ORDER

Entitlement to a 20 percent rating for right sciatica is 
granted, subject to the criteria governing the payment of 
monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


